Bsent, J.,
delivered the opinion of the Court.
The appeal in this case is from an order of the Orphans’ Court of Carroll County refusing to allow and distribute to the appellants certain rents, which accrued after the death of Henry Riael, out of real estate which he devised to his executor, with’ directions that it should be sold and the money appropriated to the payment of several legacies specified in the third clause of his will.
The claim of the appellants is founded upon the first clause of the will, in which the testator “wills and bequeaths to his niece Elizabeth' Getzandaffer and her husband, William Getzandaffer,” upon conditions, which it is conceded have been faithfully performed, certain real estate ‘ ‘ and all his personal property, except bonds, notes or money.”
By the third clause of the will other real estate, besides that devised in the first clause, is directed to be sold by his executor, and the money arising from such sale, to be appropriated by him to the payment of certain legacies designated in this clause. This real estate, at the time of the death of the testator, Riael, was under a lease to Henry Stoner, and the rents accruing after the testator’s death are claimed by these appellants.
*283(Decided 2nd July, 1873.)
We cannot perceive any sufficient ground upon which the claim of the appellants can be supported. The land out of which the rent accrued is not included in the devise to them, and theré is nothing in the will which indicates any purpose or intention of the testator, that they should have the rents accruing after his death and up to such period of time as the executor might be able to sell the land as directed. Bents accruing after the death of the owner of land do not pass into the hands of his executor or administrator as a part of his personal property, but go to the heir-at-law or devisee. In the present case the land is devised to the executor, with directions to sell and apply the proceeds to certain legacies, which, it appears from the distribution in the Orphans’ Court, and by agreement made a part of this record, will more than exhaust the whole fund arising from the land. In the case of Martin vs. Martin, 7 Md., 376, it is said, “where the lessor dies before the rent becomes due, it goes to the person entitled to the estate out of which it issues; but if he dies afterwards, the executor or administrator is entitled to it.” Applying this well settled doctrine to the present case, the rents in question go to the executor, who by the will is entitled to the estate out of which they issued ; and they are to be held and applied by him to the same objects and purposes for which the real estate was devised to him, — that is to the fund out of which' the legacies, mentioned in the third clause of the will, are to be paid So far, therefore, as the appellants claim the rents in question, under the bequest to them in the first clause of the will, we think the Orphans’ Court was right in determining that they were not entitled to them. As this is the only question before us upon this appeal, we will be understood as affirming only in this respect the order appealed from.
Order affirmed.